                                      Case 20-10256-KBO                              Doc 590               Filed 04/12/21                    Page 1 of 11


                                                                           UNITED STATES BANKRUPTCY COURT
                                                                            FOR THE DISTRICT OF DELAWARE

In re Earth Fare, Inc., et al.,                                                                                                                                                  Case No. 20-10256
            Debtors                                                                                                                  Reporting Period:                     03/01/21 - 03/31/21

                                                                             MONTHLY OPERATING REPORT
                                                        File with Court and submit copy to United States Trustee within 20 days after end of month.

Submit copy of report to any official committee appointed in the case.

                                                                                                                       Document                  Explanation                 Affidavit/Supplement
REQUIRED DOCUMENTS                                                                            Form No.                 Attached                   Attached                         Attached
Schedule of Cash Receipts and Disbursements                                           MOR-1                               X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                   MOR-1a                              X
   Schedule of Professional Fees Paid                                                 MOR-1b                              X
   Copies of bank statements
   Cash disbursements journals
Statement of Operations                                                               MOR-2                                X
Balance Sheet                                                                         MOR-3                                X
Status of Postpetition Taxes                                                          MOR-4                                X
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                  MOR-4                                X
  Listing of aged accounts payable                                                    MOR-4                                X
Accounts Receivable Reconciliation and Aging                                          MOR-5                                X
Debtor Questionnaire                                                                  MOR-5                                X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief.




/s/ Mindy Harvey                                                                      4/20/2021
Signature of Authorized Individual*                                                   Date


Mindy Harvey                                                                          Chief Financial Officer
Printed Name of Authorized Individual                                                 Title of Authorized Individual




*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company.
                      Case 20-10256-KBO                  Doc 590        Filed 04/12/21           Page 2 of 11


                                       UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

In re Earth Fare, Inc., et al.,                                                                           Case No. 20-10256
            Debtors                                               Reporting Period:      03/01/21 - 03/31/21

                                           MONTHLY OPERATING REPORT

                                                            NOTES


On February 4, 2020 (the "Petition Date"), Earth Fare, Inc. and EF Investment Holdings, Inc. (together, the "Debtors") each
filed a voluntary petition with the United States Bankruptcy Court for the District of Delaware (the " Bankruptcy Court").
The Debtors' bankruptcy filings are jointly administered under Case No. 20-10256.

The accompanying schedules MOR-1 through MOR-5 are unaudited, preliminary, and may not comply with generally
accepted accounting principles in the United States of America ("U.S. GAAP") in all material respects. In addition, the
financial statements and the supplemental information contained herein represent the financial information on a
consolidated basis of the Debtors.

The Monthly Operating Report is limited in scope, covers a limited time period, and has been prepared solely for the
purpose of complying with the monthly reporting requirements of the Bankruptcy Court and the United States Trustee. The
unaudited financial statements have been derived from the books and records of the Debtors. The information presented
herein has not been subjected to all procedures that would typically be applied to financial information presented in
accordance with U.S. GAAP. Upon the application of such procedures, the financial information could be subject to
changes, and these changes could be material. The information furnished in this Monthly Operating Report includes normal
recurring adjustments, but does not include all of the adjustments that would typically be made for interim financial
statements in accordance with U.S. GAAP.

Given the complexity of the Debtors’ business, inadvertent errors, omissions or over inclusions may have occurred.
Accordingly, the Debtors hereby reserve all of their rights to dispute the validity, status, enforceability, or executory nature
of any claim amount, representation or other statement in this Monthly Operating Report and reserve the right to amend or
supplement this Monthly Operating Report, if necessary, but shall be under no obligation to do so.
                                      Case 20-10256-KBO                               Doc 590                   Filed 04/12/21                 Page 3 of 11

In re Earth Fare, Inc., et al.,                                                                                                                                                           Case No. 20-10256
            Debtors                                                                                                                                          Reporting Period:          03/01/21 - 03/31/21

                                                                       SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance
on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the four bank account columns. The amounts reported in the "PROJECTED"
columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the
disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                     BANK ACCOUNTS                                       CURRENT MONTH                       CUMULATIVE FILING TO DATE
                                                    OPER.             PAYROLL   TAX               OTHER               ACTUAL      PROJECTED                      ACTUAL           PROJECTED
CASH BEGINNING OF MONTH                              18,370,390                                    492,861



RECEIPTS
CASH SALES                                                    -
ACCOUNTS RECEIVABLE                                        12,811
LOANS AND ADVANCES                                            -
SALE OF ASSETS                                                -
OTHER (ATTACH LIST)                                         6,236
TRANSFERS (FROM DIP ACCTS)                                    -

  TOTAL RECEIPTS                                           19,047



DISBURSEMENTS
NET PAYROLL                                                33,171
PAYROLL TAXES                                                 -
SALES, USE, & OTHER TAXES                                     -
INVENTORY PURCHASES                                           -
SECURED/ RENTAL/ LEASES                                       -
INSURANCE                                                  91,514
ADMINISTRATIVE                                             76,540                                        545
SELLING                                                       -
OTHER (ATTACH LIST)                                        29,485

OWNER DRAW *                                                   -
TRANSFERS (TO DIP ACCTS)                                       -

PROFESSIONAL FEES                                         20,934
U.S. TRUSTEE QUARTERLY FEES                                  -
                                                             -
TOTAL DISBURSEMENTS                                      251,644                                         545


NET CASH FLOW                                            (232,597)                                       (545)
(RECEIPTS LESS DISBURSEMENTS)


CASH - END OF MONTH                                   18,137,793                                      492,317
                                                      18,137,793                                      492,317
                                                               -                                          -

* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE
                                                                            THE FOLLOWING SECTION MUST BE COMPLETED



DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                                                                  251,644
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                                          0
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                                      14,341
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                                      265,985


                                                               SCHEDULE OF OTHER FEES AND EXPENSES PAID



                                                                       Amount                     Check                        Amount Paid                         Year-To-Date
                   Payee                        Period Covered        Approved      Payor        Number          at     Fees                 Expenses       ee         Fees
Debtor Professional Fees Escrow &
Committee Professional Fees Escrow                                                                                                                                       3,420,000.00
Chapman & Cutler                                                                                                                                                           210,127.50
Director Fee                                      March 2021                                   wire                       25,000.00                                        400,000.00
Conway McKenzie                                                                                                                 -                                           90,282.50
Womble Bond Dickson                             May-July 2020                                  wire                        4,485.42                                         36,533.21




                                                                                                                          29,485.42                                      4,156,943.21
                                       Case 20-10256-KBO                           Doc 590                  Filed 04/12/21                Page 4 of 11


In re Earth Fare, Inc., et al.,                                                                                                                                           Case No. 20-10256
          Debtors                                                                                                                                      Reporting Period: 03/01/21 - 03/31/21

                                                                                 BANK RECONCILIATIONS
                                                                                 Continuation Sheet for MOR-1

                                  A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

                                                                   Operating                            Payroll                        Tax                            Other
                                                       #                               #                                   #                           #
BALANCE PER BOOKS                                          18,137,793                                                                                           492,317

BANK BALANCE                                               18,144,245                               -                                                           492,317

(+) DEPOSITS IN TRANSIT (ATTACH LIST)
(-) OUTSTANDING CHECKS (ATTACH
LIST)                                                           6,451
OTHER (ATTACH EXPLANATION)
ADJUSTED BANK BALANCE *                                    18,137,793                                                                                           492,317
* Adjusted bank balance must equal                                -                                                                                                 -
   balance per books

DEPOSITS IN TRANSIT                                         Date                                                                 Amount




CHECKS OUTSTANDING                                          Ck. #          Amount           Ch. #                 Amount       Ck. #         Amount          Ck. #            Amount
                                                           418206              32.70
                                                           418207             141.44
                                                           418211           5,892.23
                                                           418213             385.00




OTHER
                                              Case 20-10256-KBO                  Doc 590         Filed 04/12/21             Page 5 of 11


In re Earth Fare, Inc., et al.,                                                                                                                                       Case No. 20-10256
        Debtors                                                                                                                                    Reporting Period: 03/01/21 - 03/31/21

                                                        SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                         This schedule is to include all retained professional payments from case inception to current month.

                                                                                           Check                            Amount Paid                         Year-To-Date
                  Payee                  Period Covered              Payor            Number     Date                Fees           Expenses             Fees             Expenses


Epiq Corporate Restructuring, LLC      February 2021        Earth Fare, Inc.        wire            3/17/2021       20,934.05                            488,664.21                 -
Young Conaway Stargatt & Taylor, LLP   January 2021         Paid from Escrow        n/a             3/15/2021       14,341.20               5.44         960,091.46            4,930.70
Pachulski Stang Ziehl & Jones, LLC                                                                                                                       192,527.50            1,900.03
FTI Consulting, Inc.                                                                                                                                     460,913.39                 -
Alvarez & Marsal LLC                                                                                                                                     190,520.01              124.20
                            Case 20-10256-KBO                 Doc 590         Filed 04/12/21            Page 6 of 11


In re Earth Fare, Inc., et al.,                                                                                                 Case No. 20-10256
            Debtors                                                                 Reporting Period:                      03/01/21 - 03/31/21

                                                       STATEMENT OF OPERATIONS
                                                            (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                                    Cumulative
REVENUES                                                                            Month                                          Filing to Date
Gross Revenues                                                                                                       -                     34,330,432
Less: Returns and Allowances                                                                                                                      -
Net Revenue                                                                                                          -                     34,330,432
COST OF GOODS SOLD
Beginning Inventory                                                                                                  -                    31,432,692
Add: Purchases                                                                                                       -                       140,003
Add: Cost of Labor                                                                                                   -                           -
Add: Other Costs (attach schedule)                                                                                   -                           -
Less: Ending Inventory                                                                                               -                           -
Cost of Goods Sold                                                                                                   -                    31,572,695
Gross Profit                                                                                                         -                     2,757,737
OPERATING EXPENSES
Advertising                                                                                                         -                         76,006
Auto and Truck Expense                                                                                              -                            -
Bad Debts                                                                                                           -                            -
Contributions                                                                                                       -                            -
Employee Benefits Programs                                                                                          -                      1,291,769
Insider Compensation*                                                                                            21,758                      629,053
Insurance                                                                                                        91,514                      521,810
Management Fees/Bonuses                                                                                             -                            -
Office Expense                                                                                                    6,805                      584,580
Pension & Profit-Sharing Plans                                                                                      -                            -
Repairs and Maintenance                                                                                             -                          3,883
Rent and Lease Expense                                                                                              -                      3,866,286
Salaries/Commissions/Fees                                                                                        11,413                    6,041,287
Supplies                                                                                                            -                         57,041
Taxes - Payroll                                                                                                     -                        767,944
Taxes - Real Estate                                                                                              69,735                      165,504
Taxes - Other                                                                                                       -                         36,523
Travel and Entertainment                                                                                            -                         52,031
Utilities                                                                                                           -                      1,871,253
Other (attach schedule)                                                                                             -                        754,473
Total Operating Expenses Before Depreciation                                                                    201,225                   16,581,991
Depreciation/Depletion/Amortization                                                                                 -                            -
Net Profit (Loss) Before Other Income & Expenses                                                               (201,225)                 (13,824,254)
OTHER INCOME AND EXPENSES
Other Income (attach schedule)                                                                                       -                     9,196,287
Interest Expense                                                                                                     -                           -
Other Expense (attach schedule)                                                                                                                  -
Net Profit (Loss) Before Reorganization Items                                                                  (201,225)                  (4,627,967)
REORGANIZATION ITEMS
Professional Fees                                                                                                50,419                    6,266,536
U. S. Trustee Quarterly Fees                                                                                        -                        323,941
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                                        -                            -
Gain (Loss) from Sale of Equipment                                                                                  -                            -
Other Reorganization Expenses (attach schedule)                                                                     -                            -
Total Reorganization Expenses                                                                                    50,419                    6,519,431
Income Taxes                                                                                                        -                            -
Net Profit (Loss)                                                                                              (251,644)                 (11,147,398)
                                                                                                                    -
*"Insider" is defined in 11 U.S.C. Section 101(31).
                          Case 20-10256-KBO           Doc 590       Filed 04/12/21        Page 7 of 11


In re Earth Fare, Inc., et al.,                                                                             Case No. 20-10256
            Debtors                                                         Reporting Period: 03/01/21 - 03/31/21


                                    STATEMENT OF OPERATIONS - continuation sheet



BREAKDOWN OF "OTHER" CATEGORY                                               Month                  Cumulative Filing to Date

Other Costs


PACA/PASA CLAIMS                                                                           -                          9,291,731


Other Operational Expenses




Other Income


Utility Deposit Refunds                                                                   -                               245,065
Insurance Refunds                                                                       6,236                             291,642
Sale of Alcohol Permit                                                                    -                                94,050
Sales Tax Refund                                                                          -                                62,582


Other Expenses




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the bankruptcy
proceeding, should be reported as a reorganization item.
                             Case 20-10256-KBO                    Doc 590          Filed 04/12/21            Page 8 of 11


In re Earth Fare, Inc., et al.,                                                                                                         Case No. 20-10256
            Debtors                                                                          Reporting Period:             03/01/21 - 03/31/21
                                                                   BALANCE SHEET
The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.
                                                                                                 BOOK VALUE                     BOOK VALUE ON
                                         ASSETS                                                    AT END OF                     PETITION DATE
CURRENT ASSETS                                                                                  CURRENT MONTH
Unrestricted Cash and Equivalents                                                                       18,630,110                             11,405,448
Restricted Cash and Cash Equivalents (see continuation sheet)                                                  -                                      -
Accounts Receivable (Net)                                                                                1,490,314                              2,197,913
Notes Receivable                                                                                               -                                      -
Inventories                                                                                                    -                               31,432,692
Prepaid Expenses                                                                                         1,753,435                              2,056,393
Professional Retainers                                                                                         -                                      -
Other Current Assets (attach schedule)                                                                         -                                      -
TOTAL CURRENT ASSETS                                                                                    21,873,859                             47,092,446
PROPERTY AND EQUIPMENT
Real Property and Improvements                                                                                       -                                 -
Machinery and Equipment                                                                                              -                          94,736,712
Furniture, Fixtures and Office Equipment                                                                             -                          58,152,471
Leasehold Improvements                                                                                               -                          77,881,545
Vehicles                                                                                                             -                             328,624
Less Accumulated Depreciation                                                                                        -                        (132,334,615)
TOTAL PROPERTY & EQUIPMENT                                                                                           -                          98,764,736
OTHER ASSETS
Loans to Insiders*                                                                                                   -                                 -
Other Assets (attach schedule) **
TOTAL OTHER ASSETS                                                                                                  -                                 -
TOTAL ASSETS                                                                                                 21,873,859                       145,857,182

                                                                                                 BOOK VALUE                     BOOK VALUE ON
                        LIABILITIES AND OWNER EQUITY                                               AT END OF                     PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)                                            CURRENT MONTH
Accounts Payable                                                                                             -                                   2,348,950
Wages Payable                                                                                                -                                   1,628,368
Notes Payable                                                                                                -                                         -
Rent / Leases - Building/Equipment                                                                           -                                   2,300,000
Secured Debt / Adequate Protection Payments                                                                  -                                         -
Professional Fees                                                                                            -                                         -
Amounts Due to Insiders*                                                                                     -                                         -
Other Postpetition Liabilities (attach schedule)                                                             -                                         -
TOTAL POSTPETITION LIABILITIES                                                                               -                                   6,277,318
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                                                                 60,250,000                        60,250,000
Priority Debt                                                                                                14,800,000                        14,800,000
Unsecured Debt                                                                                               97,848,906                       115,571,794
TOTAL PRE-PETITION LIABILITIES                                                                              172,898,906                       190,621,794
TOTAL LIABILITIES                                                                                           172,898,906                       196,899,112
OWNER EQUITY
Capital Stock                                                                                                46,000,000                         46,000,000
Additional Paid-In Capital                                                                                   68,465,270                         68,465,270
Retained Earnings - Pre-Petition                                                                           (122,979,894)                      (122,979,894)
Retained Earnings - Postpetition                                                                            (11,147,398)                               -
Adjustments to Owner Equity (attach schedule)                                                                       -                                  -
Postpetition Contributions (Distributions) (Draws) (attach schedule)                                                -                                  -
NET OWNER EQUITY                                                                                            (19,662,022)                        (8,514,624)

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                        153,236,883                       188,384,488
                                                                                                           (131,363,024)                      (42,527,306)
*"Insider" is defined in 11 U.S.C. Section 101(31).
** The book value of "Other Assets" as of the petition date is listed as an historical estimate and is used solely for accounting purposes.
                         Case 20-10256-KBO                Doc 590         Filed 04/12/21          Page 9 of 11


In re Earth Fare, Inc., et al.,                                                                                         Case No. 20-10256
            Debtor                                                                       Reporting Period:       03/01/21 - 03/31/21


                                                BALANCE SHEET - continuation sheet

                                                                                          BOOK VALUE                BOOK VALUE ON
                                       ASSETS                                               AT END OF                PETITION DATE
Other Current Assets                                                                     CURRENT MONTH




Other Assets
            Prepaid Expense - Non Current                                                              134,316                     435,485
            Deposits                                                                                   480,077                     622,352
*           Goodwill                                                                                       -                    25,779,218
*           Non Amortizable Intangible - Brand Name                                                        -                    15,200,000
*           UPC Registration                                                                               -                        10,842
*           Brand Mark                                                                                     -                        79,886
*           Loan Fees                                                                                      -                     1,229,251
*           Alcohol Licenses                                                                               -                       191,921
*           Deferred Leasing Costs                                                                         -                       391,286
*           Accumulated Amortization                                                                       -                    (1,412,935)
            Intangible Assets - Net                                                                    614,393                  41,469,469

                                                                                                                    BOOK VALUE ON
                     LIABILITIES AND OWNER EQUITY                                           AT END OF                PETITION DATE
Other Postpetition Liabilities                                                           CURRENT MONTH




Postpetition Contributions (Distributions) (Draws)




Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated
into a separate account, such as an escrow account.

* The book values of "Other Assets" as of the petition date are listed at historical estimates and are used solely for accounting
purposes.
                                  Case 20-10256-KBO                          Doc 590             Filed 04/12/21                 Page 10 of 11


In re Earth Fare, Inc., et al.,                                                                                                                             Case No. 20-10256
            Debtors                                                                                                           Reporting Period:           03/01/21 - 03/31/21

                                                                       STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                      Beginning         Amount                                                                                    Ending
                                                         Tax           Withheld or         Amount               Date                      Check No.                 Tax
                                                       Liability        Accrued             Paid                Paid                       or EFT                 Liability
Federal
Withholding                                                     -                                  -                                                                              0
FICA-Employee                                                   -                                  -                                                                              0
FICA-Employer                                                   -                                  -                                                                              0
Unemployment                                                    -                                  -                                                                              0
Income                                                          -                                  -                                                  -                           0
Other:_________________                                         -                                  -                                                  -                           0
  Total Federal Taxes                                           -                                  -                                                  -                           0
State and Local
Withholding                                                     -                                  -                                                                              0
Sales                                                           -                                  -                                                                          -
Excise                                                          -                                  -                                                                              0
Unemployment                                                    -                                  -                                                                              0
Real Property                                                   -                                  -                                                  -                       -
Personal Property                                               -                                  -                                                  -                       -
Other:_________________                                         -                                  -                     -                            -                           0
  Total State and Local                                         -                                  -                     -                            -                       -
Total Taxes                                                     -                                  -                     -                            -                       -

                                                               SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                                       Number of Days Past Due
                                                   Current           0-30               31-60            61-90             Over 90                        Total
                                                                                                                                                                              -
Wages Payable                                                   -                                                                                                             -
Taxes Payable                                                                                                                                                                 -
Rent/Leases-Building                                                              -                                                                   -                       -
Rent/Leases-Equipment                                                                                                                                                         -
Secured Debt/Adequate Protection Payments                                                                                                                                     -
Professional Fees                                                                                                                                                             -
Amounts Due to Insiders*                                                                                                                                                      -
Other:__________________________                                                                                                                                              -
Other:__________________________                                                                                                                                              -
Total Postpetition Debts                                        -                 -                -                     -                            -                       -

Explain how and when the Debtor intends to pay any past-due postpetition debts.




*"Insider" is defined in 11 U.S.C. Section 101(31).
                           Case 20-10256-KBO                Doc 590       Filed 04/12/21       Page 11 of 11


In re Earth Fare, Inc., et al.,                                                                               Case No. 20-10256
            Debtors                                                                            Reporting Period: 03/01/21 - 03/31/21


                                  ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                    Amount
Total Accounts Receivable at the beginning of the reporting period                                   1,503,126
+ Amounts billed during the period                                                                         -
- Amounts collected during the period                                                                   12,811
Total Accounts Receivable at the end of the reporting period                                         1,490,314

Accounts Receivable Aging                                                                             Amount
0 - 30 days old                                                                                            -
31 - 60 days old                                                                                           -
61 - 90 days old                                                                                           -
91+ days old                                                                                         3,125,467
Total Accounts Receivable                                                                            3,125,467
Amount considered uncollectible (Bad Debt)                                                          (1,635,153)
Accounts Receivable (Net)                                                                            1,490,314
                                                                                                           -
                                                    DEBTOR QUESTIONNAIRE

Must be completed each month                                                                         Yes               No
1. Have any assets been sold or transferred outside the normal course of business
   this reporting period? If yes, provide an explanation below.                                                         X
2. Have any funds been disbursed from any account other than a debtor in possession
   account this reporting period? If yes, provide an explanation below.                                                 X
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
   below.                                                                                             X
4. Are workers compensation, general liability and other necessary insurance
   coverages in effect? If no, provide an explanation below.                                          X
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.                                       X
